Memorandum Opinion. On May 12, 1970, defendant Nathaniel Miles was convicted by a jury in Detroit’s Recorder’s Court of armed robbery* of a grocery store in the City of Detroit. On June 8, 1970, the defendant was sentenced to serve 15 to 40 years in prison.
Defendant argues that it is reversible error, under People v. Durkee (1963), 369 Mich 618 and People v. Eagger (1966), 4 Mich App 449, to fail to instruct the jury that a witness’ prior inconsistent identification should not be considered as substantive evidence. For two reasons we hold that reversible error was not committed. First, no attempt was made by trial counsel to preserve this issue. No objection was made to the court’s charge, and no request was made for instructions. Second, the contested testimony was clearly cumulative. Two other eyewitnesses gave unimpeached testimony identifying the defendant. For the above reasons we affirm. See People v. Dozier (1970), 22 Mich App 528, 532.

 MCLA § 750.529 (Stat Ann 1954 Rev § 28.797).